DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-2, 4-9, 11-14 & 17-25 are pending and rejected.
Claims 3, 10 & 15-16 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-14 & 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitations “the outlet of the grinding chamber” and “the inlet of the outlet chamber” on Lines 28 & 29, respectively. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “the outlet of the grinding chamber” and “the inlet of the outlet chamber” are being interpreted as “an outlet of the grinding chamber” and “an inlet of the outlet chamber”, respectively.
Regarding Claim 13, Claim 13 recites the limitations “the outlet of the grinding chamber” and “the inlet of the outlet chamber” on Line 20. There is insufficient antecedent basis for these limitations 
Regarding Claim 24, Claim 24 recites the limitations “the outlet of the grinding chamber” and “the inlet of the outlet chamber” on Lines 28 & 29, respectively. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “the outlet of the grinding chamber” and “the inlet of the outlet chamber” are being interpreted as “an outlet of the grinding chamber” and “an inlet of the outlet chamber”, respectively.
Regarding Claim 25, Claim 25 recites the limitations “the outlet of the grinding chamber” and “the inlet of the outlet chamber” on Lines 28 & 29, respectively. There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, “the outlet of the grinding chamber” and “the inlet of the outlet chamber” are being interpreted as “an outlet of the grinding chamber” and “an inlet of the outlet chamber”, respectively.
Regarding Claims 2, 4-9, 11-12, 14 & 17-23, Claims 2, 4-9, 11-12, 14 & 17-23 are rejected as they depend from claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2, 4-6, 11-14, 17-23 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roussel et al. (hereinafter "Roussel") (FR-2194132-A5) in view of Abonnenc (U.S. 2,964,359) and Schulte (U.S. 3,545,683).
Regarding Claim 1, Roussel discloses a continuous vacuum grinding system having a plurality of elements connected in series (Fig. 1, a grinding device; Page 5, Line 28), said elements comprising:
an inlet chamber (Fig. 1, an entry chamber 18; Page 5, Line 38) adjacent to an inlet of the system (the entry chamber 18 is adjacent to a hopper 40; see Fig. 1), the inlet chamber being provided with an inlet material flow control valve arranged, when opened, to accommodate a material to be ground in the inlet chamber (Fig. 1, a feeder valve 16 is arranged between the entry chamber 18 and the hopper 40; Page 5, Lines 32-38), the inlet chamber being configured to be connected in fluid connection to a vacuum pump (Fig. 1, the entry chamber 18 is in fluid connection with a vacuum pump 5; Page 6, Lines 1-5);
a grinding chamber (Fig. 1, a grinding chamber 1; Page 5, Line 28) comprising a grinder (Fig. 1, a grinding wheel 102; Page 6, Lines 15-16) arranged downstream of the inlet chamber (the grinding chamber 1 is disposed beneath the entry chamber 18; see Fig. 1), and provided with a grinding flow control valve configured, when opened, to allow the material to be ground to be transferred from the inlet chamber to the grinding chamber (Fig. 1, an entry valve 15 is between the entry chamber 18 and the grinding chamber 1; Page 5, Lines 28-38), the grinding chamber being connected in fluid connection 
an outlet chamber (Fig. 1, an exit chamber 17; Page 5, Line 38), downstream of the grinding chamber (the exit chamber 17 is disposed beneath the grinding chamber 1; see Fig. 1) and adjacent to an outlet of the system (the exit chamber 17 is adjacent to an opening of the grinding device; see Fig. 1), the outlet chamber being provided with a post-grinding flow control valve configured, when opened, to allow ground material to pass from the grinding chamber into the outlet chamber (Fig. 1, an exit valve 9 is between the grinding chamber 1 and the exit chamber 17; Page 5, Lines 28-38), the outlet chamber being in fluid connection to the vacuum pump (Fig. 1, the exit chamber 17 is in fluid connection with the vacuum pump 5; Page 6, Lines 1-5), the outlet chamber further comprising an outlet flow valve (Fig. 1, an extraction valve 10; Page 5, Lines 28-31) configured, when opened, to output the ground material (Fig. 1, the extraction valve 10 between the exit chamber 17 and the opening of the grinding device is opened; Page 7, Lines 26-27); and
the inlet chamber and the grinding chamber being maintained under vacuum by a vacuum pump (Fig. 1, the entry chamber and the grinding chamber 11 are in fluid connection with the vacuum pump 5; Page 6, Lines 1-5).
The intended use language “an opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; and wherein the opening and closing of the inlet material flow control vale and the grinding flow control valve are controllable, in this order, opening the inlet material flow control valve, closing the inlet material flow control valve, opening the grinding flow control valve, closing the grinding flow control valve, opening the post-grinding flow control valve, closing the post-grinding flow control However, in order to practice compact prosecution, an art rejection of the intended use limitations has been provided.
Roussel fails to explicitly disclose the system being configured such that an opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; and wherein the opening and closing of the inlet material flow control vale and the grinding flow control valve are controllable, in this order, opening the inlet material flow control valve, closing the inlet material flow control valve, opening the grinding flow control valve, closing the grinding flow control valve, opening the post-grinding flow control valve, closing the post-grinding flow control valve and opening the outlet flow valve; wherein an outlet level-sensor is included between the inlet chamber and the outlet chamber, the outlet level-sensor comprising a sensor at an outlet of the grinding chamber and a sensor at an inlet of the outlet chamber before the post-grinding flow control valve; and wherein a signal from the outlet level-sensor controls the opening and closing of the post-grinding flow control valve such as to generate an outlet accumulation zone of the ground material between the grinder and the post-grinding flow control valve.
However, Abonnenc, in the art of communing, teaches a grinding system (Fig. 1, a hammer crusher; Col. 3, Lines 26-29) comprising:
a level-sensor (Fig. 6, a level detector system comprising a maximum detector and a minimum detector; Col. 4, Lines 46-48 & Lines 68-70), comprising:
a maximum sensor (Fig. 6, a maximum detector; Col. 4, Lines 68-70) and a minimum sensor (Fig. 6, a minimum detector; Col. 4, Lines 68-70); and

The advantage of the level sensor system and the sensor-controlled flow control valve is to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the outlet of the grinding chamber, as disclosed by Roussel, to include the level sensor system therein, as taught by Abonnenc, and modify the post-grinding flow control valve, as disclosed by Roussel, to be sensor-controlled as taught by Abonnenc, to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
Roussel, as previously modified by Abonnenc, fails to explicitly disclose the system being configured such that an opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; and wherein the opening and closing of the inlet material flow control vale and the grinding flow control valve are controllable, in this order, opening the inlet material flow control valve, closing the inlet material flow control valve, opening the grinding flow control valve, closing the grinding flow control valve, opening the post-grinding flow control valve, closing the post-grinding flow control valve and opening the outlet flow valve.

wherein the opening and closing of the inlet material flow control valve and the feed tank flow control valve are controllable, in this order, opening the inlet material flow control valve (Fig. 2, the flow control device 29 is opened; Col. 3, Lines 22-24), closing the inlet material flow control valve (Fig. 2, the flow control device 29 is closed; Col. 3, Lines 25-26), opening the feed tank flow control valve (Fig. 2, the flow control device 45 is opened; Col. 3, Lines 55-56), closing the feed tank flow control valve (Fig. 2, the flow control device 45 is closed; Col. 3, Lines 56-59), opening the post-feed tank flow control valve (Fig. 2, the flow control device 53 is opened; Col. 3, Lines 65-67), closing the post-feed tank flow control valve (Fig. 2, the flow control device 53 is closed because the pressure of a receptacle 63 is considerably lower than the feed tank 47 as well as lower than atmospheric pressure —4.6 mmHg, and therefore the flow control device 53 must close after opening and prior to opening the flow control device 69 to atmosphere to prevent the feed tank 47 from being at atmospheric pressure; Col. 4, Lines 20-26) and opening the outlet flow valve (Fig. 2, the flow control device 69 is opened; Col. 4, Lines 6-9).
The advantage of the sequential opening of the valves is to provide continuous comminuting while maintaining the pressures of each chamber (Schulte; Col. 3, Lines 53-56 & Col. 5, Lines 6-9).

Regarding Claim 2, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 1. Roussel further discloses wherein:
the inlet chamber is capable of being isolated either from the inlet of the system or from the grinding chamber or from both simultaneously (Fig. 1, a feeder valve 16 and an entry valve 15 isolate the entry chamber 18 from the hopper 40 and the grinding chamber 1, respectively; Page 5, Lines 32-38);
the grinding chamber can be isolated either from the inlet chamber or from the outlet chamber or from both simultaneously (Fig. 1, the entry valve 15 and an exit valve 9 isolate the grinding chamber 1 from the entry chamber 18 and the exit chamber 17, respectively; Page 5, Lines 28-38); and
the outlet chamber can be isolated either from the grinding chamber or from the outlet of the system, or from both simultaneously (Fig. 1, the exit valve 9 and the extraction valve 10 isolate the exit chamber 17 from the grinding chamber 1 and the opening of the grinding device; Page 5, Lines 28-32).
Regarding Claim 4, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 1. Roussel further discloses wherein the outlet flow valve is arranged between the outlet chamber and the outlet of the system (Fig. 1, the extraction valve 10 is arranged between the exit chamber 17 and the opening of the grinding device; Page 5, Lines 28-32).
Regarding Claim 5, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 1. Roussel further discloses wherein each of the 
Regarding Claim 6, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 5. Roussel further discloses wherein the extraction outlets are provided with vacuum pumping control valves (Fig. 1, the vacuum pipes 22, 19, and 20 have vacuum pump control valves 32, 30, and 31, respectively; Page 6, Lines 2-3).
Regarding Claim 11, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 10. Schulte further teaches wherein an inlet level-sensor (Fig. 2, a primary hopper sensor system comprising a high-level alarm 33 and a low-level alarm 35; Col. 2, Lines 22-26) is provided between the inlet chamber and the feed tank chamber (the primary hopper sensor system is disposed between a top of the primary hopper 31 and a bottom of the feed tank 47; see Fig. 2).
Regarding Claim 12, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 12. Schulte further teaches wherein the inlet level-level sensor comprises a sensor at a top (a high-level alarm 33; see Fig. 2) and at a bottom (a low-level alarm 35; see Fig. 2) of an inlet accumulation zone between the inlet chamber and the feed tank chamber (the primary hopper sensor system is disposed between a top of the primary hopper 31 and a bottom of the feed tank 47; see Fig. 2).
Regarding Claim 13, Roussel discloses a continuous vacuum grinding method (Fig. 1, a method of grinding; Page 2, Line 1) for a vacuum grinding system comprising a plurality of elements connected in series (Fig. 1, a grinding device; Page 5, Line 28), said elements comprising:
an inlet chamber (Fig. 1, an entry chamber 18; Page 5, Line 38) adjacent to an inlet of the system (the entry chamber 18 is adjacent to a hopper 40; see Fig. 1), the inlet chamber being provided with an inlet material flow control valve arranged, when opened, to accommodate a material to be ground in 
a grinding chamber (Fig. 1, a grinding chamber 1; Page 5, Line 28) comprising a grinder (Fig. 1, a grinding wheel 102; Page 6, Lines 15-16), arranged downstream of the inlet chamber (the grinding chamber 1 is disposed beneath the entry chamber 18; see Fig. 1), and provided with a grinding flow control valve configured, when opened, to allow the material to be transferred from the inlet chamber to the grinding chamber (Fig. 1, an entry valve 15 is between the entry chamber 18 and the grinding chamber 1; Page 5, Lines 28-38), the grinding chamber being connected in fluid connection to the vacuum pump (Fig. 1, the grinding chamber 11 is in fluid connection with the vacuum pump 5; Page 6, Lines 1-5); and
an outlet chamber (Fig. 1, an exit chamber 17; Page 5, Line 38), downstream of the grinding chamber (the exit chamber 17 is disposed beneath the grinding chamber 1; see Fig. 1) and adjacent to an outlet of the system (the exit chamber 17 is adjacent to an opening of the grinding device; see Fig. 1), the outlet chamber being provided with a post-grinding flow control valve configured, when opened, to allow ground material to pass from the grinding chamber into the outlet chamber (Fig. 1, an exit valve 9 is between the grinding chamber 1 and the exit chamber 17; Page 5, Lines 28-38), the outlet chamber being in fluid connection to the vacuum pump (Fig. 1, the exit chamber 17 is in fluid connection with the vacuum pump 5; Page 6, Lines 1-5), the outlet chamber being in fluid connection to the vacuum pump (Fig. 1, the exit chamber 17 is in fluid connection with the vacuum pump 5; Page 6, Lines 1-5); the inlet chamber and the grinding chamber being maintained under vacuum by the vacuum pump (Fig. 1, the entry chamber and the grinding chamber 11 are in fluid connection with the vacuum pump 5; Page 6, Lines 1-5);

opening the inlet material flow valve and admitting the material to be ground into the inlet chamber (Fig. 1, the feeder valve 16 is opened and grains 45 are sent into the entry chamber 18; Page 7, Line 14);
opening the grinding flow control valve for establishing a fluid connection between the inlet chamber and the grinding chamber to supply the grinding chamber with the material to be ground (Fig. 1, the entry valve 15 is opened between the entry chamber 18 and the grinding chamber 1; Page 7, Line 17);
after admission of the material to be ground into the grinding chamber, interrupting the fluid connection between the inlet chamber and the grinding chamber by closing the grinding flow control valve (the entry chamber 15 is closed during grinding; see Fig. 1);
grinding the material using the grinder (Fig. 1, the grains 45 are ground; Page 7, Line 18);
opening the post-grinding flow control valve for establishing a fluid connection between the grinding chamber and the outlet chamber to ensure that the ground material passes into the outlet chamber (Fig. 1, the exit valve 9 is opened between the grinding chamber 1 and the exit chamber 17; Page 7, Line 25);
interrupting the fluid connection between the grinding chamber and the outlet chamber by closing the post-grinding flow control valve (Fig. 1, the exit valve 9 is closed between the grinding chamber 1 and the exit chamber; Page 7, Line 26);
reducing or stopping an air-evacuation of the outlet chamber (Fig. 1, an exit chamber vacuum control valve 30 of an exit chamber vacuum pipe 19 of the vacuum pump 5 is closed; Page 7, Line 26) until a pressure of the outlet chamber reaches a predetermined output threshold (Fig. 1, the exit chamber 17 is an airlock; Page 7, Line 26); and

Roussel fails to explicitly disclose the method steps in a sequential order; after admission of the material to be ground into the inlet chamber, closing the inlet material flow valve and evacuating the inlet chamber; the system being configured such that an opening and closing of the inlet material flow control valve and of the grinding flow control valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; and controlling the opening and closing of the inlet material flow control valve and of the grinding flow control valve, such that material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; wherein an outlet level-sensor is included between the inlet chamber and the outlet chamber, the outlet level-sensor comprising a sensor at an outlet of the grinding chamber and a sensor at an inlet of the outlet chamber before the post-grinding flow control valve; and wherein a signal from the outlet level-sensor controls the opening and closing of the post-grinding flow control valve such as to generate an outlet accumulation zone of the ground material between the grinder and the post-grinding flow control valve.
However, Abonnenc, in the art of communing, teaches a grinding system (Fig. 1, a hammer crusher; Col. 3, Lines 26-29) comprising:
a level-sensor (Fig. 6, a level detector system comprising a maximum detector and a minimum detector; Col. 4, Lines 46-48 & Lines 68-70), comprising:
a maximum sensor (Fig. 6, a maximum detector; Col. 4, Lines 68-70) and a minimum sensor (Fig. 6, a minimum detector; Col. 4, Lines 68-70); and

The advantage of the level sensor system and the sensor-controlled flow control valve is to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the outlet of the grinding chamber, as disclosed by Roussel, to include the level sensor system therein, as taught by Abonnenc, and modify the post-grinding flow control valve, as disclosed by Roussel, to be sensor-controlled as taught by Abonnenc, to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
Roussel, as previously modified by Abonnenc, fails to explicitly disclose the method steps in a sequential order; after admission of the material to be ground into the inlet chamber, closing the inlet material flow valve and evacuating the inlet chamber; the system being configured such that an opening and closing of the inlet material flow control valve and of the grinding flow control valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; and controlling the opening and closing of the inlet material flow control valve and of the grinding flow control valve, such that material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground.

wherein said controlling the opening and closing of the inlet material flow control valve and the feed tank flow control valve comprises, in this order, opening the inlet material flow control valve (Fig. 2, the flow control device 29 is opened; Col. 3, Lines 22-24), closing the inlet material flow control valve (Fig. 2, the flow control device 29 is closed; Col. 3, Lines 25-26), opening the feed tank flow control valve (Fig. 2, the flow control device 45 is opened; Col. 3, Lines 55-56), closing the feed tank flow control valve (Fig. 2, the flow control device 45 is closed; Col. 3, Lines 56-59), opening the post-feed tank flow control valve (Fig. 2, the flow control device 53 is opened; Col. 3, Lines 65-67), closing the post-feed tank flow control valve (Fig. 2, the flow control device 53 is closed wherein because the pressure of a receptacle 63 is considerably lower than the feed tank 47, the flow control device 53 must close after opening to maintain the pressure differential needed to shatter the ore; Col. 3, Lines 65-75) and opening the outlet flow valve (Fig. 2, the flow control device 69 is opened; Col. 4, Lines 6-9).
The advantage of the sequential opening of the valves is to provide continuous comminuting while maintaining the pressures of each chamber (Schulte; Col. 3, Lines 53-56 & Col. 5, Lines 6-9).

Regarding Claim 14, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 13. Roussel further discloses wherein said inlet material flow control valve is closed before evacuating air from the inlet chamber (Fig. 1, the feeder valve 16 is closed prior to evacuating the entry chamber 18; Page 7, Lines 14-15).
Regarding Claim 17, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 13. Roussel further discloses wherein the passage of the ground material from the outlet chamber to the outlet of the vacuum grinding system is effected by opening said outlet flow valve (Fig. 1, the extraction valve 10 between the exit chamber 17 and the opening of the grinding device is opened; Page 7, Lines 26-27).
Regarding Claim 18, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 17. Roussel further discloses a preliminary step of closing all material flow valves and at least partially evacuating each of the chambers of the vacuum grinding system before initiating the step of opening an inlet material flow control valve (Fig. 1, valves 9, 10, 15, and 16 are closed and chambers 1, 17, and 18 are evacuated by pipes 22, 19, and 20 respectively, prior to opening a feeding valve 16; Page 6; Lines 2-5).
Regarding Claim 19, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 13. Roussel further discloses wherein the grinding step is preceded by a step of metering a quantity of material to be admitted at the grinder (Fig. 1, a certain quantity of grains 45 is sent to the entry chamber 18; Page 7, Line 14).
Regarding Claim 20, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 13. Roussel further discloses wherein the step of passing the ground material from the outlet chamber to the outlet of the vacuum grinding system is preceded by a step of metering an amount of ground material (Fig. 1, a certain quantity of ground grains are accumulated prior to opening the exit valve 9; Page 7, Lines 26-27).
Regarding Claim 21, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 13. Roussel further discloses wherein the steps of the grinding method are repeated so as to provide continuous grinding material (batches of grains 45 are shown at different stages during use; see Fig. 1).
Regarding Claim 22, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 13. Schulte further teaches wherein the vacuum grinding system comprises an inlet level-sensor (Fig. 2, a primary hopper sensor system comprising a high-level alarm 33 and a low-level alarm 35; Col. 2, Lines 22-26) between the inlet chamber and the feed tank chamber (the primary hopper sensor system is disposed between a top of the primary hopper 31 and a bottom of the feed tank 47; see Fig. 2) and wherein the establishing or interrupting of the fluid connection between the inlet chamber and the feed tank chamber is controlled by a signaling of the inlet level-sensor respectively in the presence and in the absence of material (Fig. 2, the primary hopper sensor controls the flow control device 29; Col. 3, Lines 46-50).
Regarding Claim 23, Roussel, as previously modified by Abonnenc and Schulte, discloses the method according to Claim 22. The combination of Roussel and Abonnenc further teaches wherein the outlet level-sensor is disposed between the grinding chamber and an outlet chamber (the level detector system of Abonnenc is disposed in a bottom of the grinding chamber 1 prior to exit valve 9 of Roussel; see Roussel Fig. 1) and wherein the establishing or interrupting of the fluid connection between the grinding chamber and the outlet chamber is controlled the signal of the outlet level-sensor respectively 
Regarding Claim 25, Roussel discloses a continuous vacuum grinding system having a plurality of elements connected in series (Fig. 1, a grinding device; Page 5, Line 28), said elements comprising:
an inlet chamber (Fig. 1, an entry chamber 18; Page 5, Line 38) adjacent to an inlet of the system (the entry chamber 18 is adjacent to a hopper 40; see Fig. 1), the inlet chamber being provided with an inlet material flow control valve arranged, when opened, to accommodate a material to be ground in the inlet chamber (Fig. 1, a feeder valve 16 is arranged between the entry chamber 18 and the hopper 40; Page 5, Lines 32-38), the inlet chamber being configured to be connected in fluid connection to a vacuum pump (Fig. 1, the entry chamber 18 is in fluid connection with a vacuum pump 5; Page 6, Lines 1-5);
a grinding chamber (Fig. 1, a grinding chamber 1; Page 5, Line 28) comprising a grinder (Fig. 1, a grinding wheel 102; Page 6, Lines 15-16) arranged downstream of the inlet chamber (the grinding chamber 1 is disposed beneath the entry chamber 18; see Fig. 1), and provided with a grinding flow control valve configured, when opened, to allow the material to be ground to be transferred from the inlet chamber to the grinding chamber (Fig. 1, an entry valve 15 is between the entry chamber 18 and the grinding chamber 1; Page 5, Lines 28-38), the grinding chamber being connected in fluid connection to the vacuum pump (Fig. 1, the grinding chamber 11 is in fluid connection with the vacuum pump 5; Page 6, Lines 1-5);
an outlet chamber (Fig. 1, an exit chamber 17; Page 5, Line 38), downstream of the grinding chamber (the exit chamber 17 is disposed beneath the grinding chamber 1; see Fig. 1) and adjacent to an outlet of the system (the exit chamber 17 is adjacent to an opening of the grinding device; see Fig. 1), the outlet chamber being provided with a post-grinding flow control valve configured, when opened, to allow ground material to pass from the grinding chamber into the outlet chamber (Fig. 1, an exit valve 9 
the inlet chamber and the grinding chamber being maintained under vacuum by a vacuum pump (Fig. 1, the entry chamber and the grinding chamber 11 are in fluid connection with the vacuum pump 5; Page 6, Lines 1-5).
The intended use language “the” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Roussel can carry out the function, i.e. the intended use recited absent any specific structure recited to do so. However, in order to practice compact prosecution, an art rejection of the intended use limitations has been provided.
Roussel fails to explicitly disclose the system being configured such that the opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; a first flow regulator for controlling a quantity of material to be ground and an inlet level-sensor provided between the inlet chamber and the first flow regulator; and an outlet level-sensor is included between the inlet chamber and the outlet chamber, the 
However, Abonnenc, in the art of communing, teaches a grinding system (Fig. 1, a hammer crusher; Col. 3, Lines 26-29) comprising:
a level-sensor (Fig. 6, a level detector system comprising a maximum detector and a minimum detector; Col. 4, Lines 46-48 & Lines 68-70), comprising:
a maximum sensor (Fig. 6, a maximum detector; Col. 4, Lines 68-70) and a minimum sensor (Fig. 6, a minimum detector; Col. 4, Lines 68-70); and
wherein a signal from the level-sensor controls opening and closing of a flow control valve (Fig. 6, the level detector system electrically controls opening and closing of an adjusting gate 14; Col. 4, Lines 53-55), such as to generate an accumulation zone of material (Fig. 7, the opening and closing of the adjusting gate allows for accumulation of material; Col. 7, Lines 12-14).
The advantage of the level sensor system and the sensor-controlled flow control valve is to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the outlet of the grinding chamber, as disclosed by Roussel, to include the level sensor system therein, as taught by Abonnenc, and modify the post-grinding flow control valve, as disclosed by Roussel, to be sensor-controlled as taught by Abonnenc, to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
explicitly disclose the system being configured such that the opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; a first flow regulator for controlling a quantity of material to be ground and an inlet level-sensor provided between the inlet chamber and the first flow regulator.
However, Schulte, in the art of comminuting, teaches a continuous shattering system (Fig. 2, an apparatus 11; Col. 1, Lines 73-75), wherein the system is configured such that an opening and closing of an inlet material flow control valve (Fig. 2, a flow control device 29; Col. 2, Lines 21-23), a feed tank flow control valve (Fig. 2, a flow control device 45; Col. 2, Lines 29-31), a post-feed tank flow control valve (Fig. 2, a flow control device 53; Col. 2, Lines 39-41) and an outlet flow valve are controllable (Fig. 2, a flow control device 69; Col. 2, Lines 55-57), such that material to be shattered is transmitted from an inlet chamber to a feed tank chamber before material to be shattered previously introduced into the grinding chamber has been completely diminished (Fig. 2, ore to be shattered is transmitted from a primary hopper 31 to a feed tank 47 before ore previously introduced into the feeding tank 47 has reached a low-level arm 51; Col. 4, Lines 1-9); and
a first flow regulator (Fig. 2, a continuous belt 15; Col. 2, Lines 1-3) for controlling a quantity of material to be shattered and an inlet level-sensor (Fig. 2, a receiving hopper sensor system comprising a high-level alarm 19 and a low-level alarm 21; Col. 2, Lines 6-8) provided between the inlet chamber and the first flow regulator (the receiving hopper sensor system is disposed between the continuous belt15 and the primary hopper 31; see Fig. 2).
The advantage of the sequential opening of the valves is to provide continuous comminuting while maintaining the pressures of each chamber (Schulte; Col. 3, Lines 53-56 & Col. 5, Lines 6-9).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Roussel et al. (hereinafter "Roussel") (FR-2194132-A5) in view of Abonnenc (U.S. 2,964,359), Schulte (U.S. 3,545,683) and Fahlström et al. (hereinafter "Fahlström") (U.S. 3,942,727).
Regarding Claim 24, Roussel discloses a continuous vacuum grinding system having a plurality of elements connected in series (Fig. 1, a grinding device; Page 5, Line 28), said elements comprising:
an inlet chamber (Fig. 1, an entry chamber 18; Page 5, Line 38) adjacent to an inlet of the system (the entry chamber 18 is adjacent to a hopper 40; see Fig. 1), the inlet chamber being provided with an inlet material flow control valve arranged, when opened, to accommodate a material to be ground in the inlet chamber (Fig. 1, a feeder valve 16 is arranged between the entry chamber 18 and the hopper 40; Page 5, Lines 32-38), the inlet chamber being configured to be connected in fluid connection to a vacuum pump (Fig. 1, the entry chamber 18 is in fluid connection with a vacuum pump 5; Page 6, Lines 1-5);
a grinding chamber (Fig. 1, a grinding chamber 1; Page 5, Line 28) comprising a grinder (Fig. 1, a grinding wheel 102; Page 6, Lines 15-16) arranged downstream of the inlet chamber (the grinding chamber 1 is disposed beneath the entry chamber 18; see Fig. 1), and provided with a grinding flow control valve configured, when opened, to allow the material to be ground to be transferred from the inlet chamber to the grinding chamber (Fig. 1, an entry valve 15 is between the entry chamber 18 and the grinding chamber 1; Page 5, Lines 28-38), the grinding chamber being connected in fluid connection 
an outlet chamber (Fig. 1, an exit chamber 17; Page 5, Line 38), downstream of the grinding chamber (the exit chamber 17 is disposed beneath the grinding chamber 1; see Fig. 1) and adjacent to an outlet of the system (the exit chamber 17 is adjacent to an opening of the grinding device; see Fig. 1), the outlet chamber being provided with a post-grinding flow control valve configured, when opened, to allow ground material to pass from the grinding chamber into the outlet chamber (Fig. 1, an exit valve 9 is between the grinding chamber 1 and the exit chamber 17; Page 5, Lines 28-38), the outlet chamber being in fluid connection to the vacuum pump (Fig. 1, the exit chamber 17 is in fluid connection with the vacuum pump 5; Page 6, Lines 1-5), the outlet chamber further comprising an outlet flow valve (Fig. 1, an extraction valve 10; Page 5, Lines 28-31) configured, when opened, to output the ground material (Fig. 1, the extraction valve 10 between the exit chamber 17 and the opening of the grinding device is opened; Page 7, Lines 26-27); and
the inlet chamber and the grinding chamber being maintained under vacuum by a vacuum pump (Fig. 1, the entry chamber and the grinding chamber 11 are in fluid connection with the vacuum pump 5; Page 6, Lines 1-5).
The intended use language “the” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Roussel can carry out the function, i.e. the intended use recited absent any specific structure recited to do so. However, in order to practice compact prosecution, an art rejection of the intended use limitations has been provided.
explicitly disclose the system being configured such that the opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; a first flow regulator for controlling a quantity of material to be ground, the first flow regulator being between the grinding flow control valve and the grinding chamber; and a second flow regulator for controlling an amount of ground material exiting the outlet chamber, the second flow regulator being downstream of the outlet flow valve; wherein an outlet level-sensor is included between the inlet chamber and the outlet chamber, the outlet level-sensor comprising a sensor at an outlet of the grinding chamber and a sensor at an inlet of the outlet chamber before the post-grinding flow control valve; and wherein a signal from the outlet level-sensor controls the opening and closing of the post-grinding flow control valve such as to generate an outlet accumulation zone of the ground material between the grinder and the post-grinding flow control valve.
However, Abonnenc, in the art of communing, teaches a grinding system (Fig. 1, a hammer crusher; Col. 3, Lines 26-29) comprising:
a level-sensor (Fig. 6, a level detector system comprising a maximum detector and a minimum detector; Col. 4, Lines 46-48 & Lines 68-70), comprising:
a maximum sensor (Fig. 6, a maximum detector; Col. 4, Lines 68-70) and a minimum sensor (Fig. 6, a minimum detector; Col. 4, Lines 68-70); and
wherein a signal from the level-sensor controls opening and closing of a flow control valve (Fig. 6, the level detector system electrically controls opening and closing of an adjusting gate 14; Col. 4, Lines 53-55), such as to generate an accumulation zone of material (Fig. 7, the opening and closing of the adjusting gate allows for accumulation of material; Col. 7, Lines 12-14).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the outlet of the grinding chamber, as disclosed by Roussel, to include the level sensor system therein, as taught by Abonnenc, and modify the post-grinding flow control valve, as disclosed by Roussel, to be sensor-controlled as taught by Abonnenc, to stabilize the flow control valve to prevent constant beating due to overuse (Abonnenc; Col. 4, Lines 64-71).
Roussel, as previously modified by Abonnenc, fails to explicitly disclose the system being configured such that the opening and closing of the inlet material flow control valve, the grinding flow control valve, the post-grinding flow control valve and the outlet flow valve are controllable, such that the material to be ground is transmitted from the inlet chamber to the grinding chamber before the material to be ground previously introduced into the grinding chamber has been completely ground; a first flow regulator for controlling a quantity of material to be ground, the first flow regulator being between the grinding flow control valve and the grinding chamber; and a second flow regulator for controlling an amount of ground material exiting the outlet chamber, the second flow regulator being downstream of the outlet flow valve.
However, Schulte, in the art of comminuting, teaches a continuous shattering system (Fig. 2, an apparatus 11; Col. 1, Lines 73-75), wherein the system is configured such that the opening and closing of an inlet material flow control valve (Fig. 2, a flow control device 29; Col. 2, Lines 21-23), a feed tank flow control valve (Fig. 2, a flow control device 45; Col. 2, Lines 29-31), a post-feed tank flow control valve (Fig. 2, a flow control device 53; Col. 2, Lines 39-41) and an outlet flow valve are controllable (Fig. 2, a flow control device 69; Col. 2, Lines 55-57), such that material to be shattered is transmitted from an 
The advantage of the sequential opening of the valves is to provide continuous comminuting while maintaining the pressures of each chamber (Schulte; Col. 3, Lines 53-56 & Col. 5, Lines 6-9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the valve control order as disclosed by Roussel, as previously modified by Abonnenc, to be sequentially opened as taught by Schulte, to provide continuous comminuting while maintaining the pressures of each chamber (Schulte; Col. 3, Lines 53-56 & Col. 5, Lines 6-9).
Roussel, as previously modified by Abonnenc and Schulte, fails to explicitly disclose a first flow regulator for controlling a quantity of material to be ground, the first flow regulator being between the grinding flow control valve and the grinding chamber; and a second flow regulator for controlling an amount of ground material exiting the outlet chamber, the second flow regulator being downstream of the outlet flow valve.
However, Fahlström, in the art of grinding devices, teaches a grinding system (a grinding plant; Col. 4, Line 50), comprising:
a first flow regulator (Fig. 1, a flow regulating means 15; Col. 5, Line 7) for a quantity of material to be ground (Fig. 1, the flow regulating means 15 controls a quantity of feed; Col. 9, Lines 15-20),the first flow regulator being between a grinding flow control valve (Fig. 1, a feed means 11; Col. 5, Lines 1-3) and the grinding chamber (Fahlström Annotated Fig. 2, a grinding chamber GRIND; Col. 6, Lines 26-35); and

The advantage of the flow regulating means is to safely maximize the power consumption of the mill (Fahlström; Col. 8, Lines 18-20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to add the flow regulating means, as taught by Fahlström, to the outlet chamber as disclosed by Roussel, as previously modified by Abonnenc and Schulte, to safely maximize the power consumption of the mill (Fahlström; Col. 8, Lines 18-20).

    PNG
    media_image1.png
    1880
    1889
    media_image1.png
    Greyscale

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roussel et al. (hereinafter "Roussel") (FR-2194132-A5) in view of Abonnenc (U.S. 2,964,359) and Schulte (U.S. 3,545,683) as applied to Claims 1 & 4 above, and further in view of Fahlström et al. (hereinafter "Fahlström") (U.S. 3,942,727).
Regarding Claim 7, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 1.
Roussel, as previously modified by Abonnenc and Schulte, fails to explicitly disclose wherein the inlet chamber or the grinding chamber has a first flow regulator for a quantity of material to be ground.
However, Fahlström, in the art of grinding devices, teaches a grinding system (a grinding plant; Col. 4, Line 50), comprising:
an inlet chamber (Fig. 1, a bin 10; Col. 4, Line 67);
a grinding chamber (Fig. 1, a primary mill 17; Col. 5, Line 9), arranged downstream of the inlet chamber (the primary mill 17 is downstream of the bin 10; see Fig. 1); and
wherein the input chamber or the grinding chamber has a first flow regulator (Fig. 1, a flow regulating means 15; Col. 5, Line 7) for a quantity of material to be ground (Fig. 1, the flow regulating means 15 communicates with an feed means 11 to control a quantity of feed; Col. 9, Lines 15-20).
The advantage of the flow regulating means is to safely maximize the power consumption of the mill (Fahlström; Col. 9, Lines 20-24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to add the flow regulating means, as taught by Fahlström, to the inlet chamber as disclosed by Roussel, as previously modified by Abonnenc and Schulte, to safely maximize the power consumption of the mill (Fahlström; Col. 9, Lines 20-24).
Regarding Claim 8, Roussel, as previously modified by Abonnenc, Schulte and Fahlström, discloses the continuous vacuum grinding system according to Claim 7. Fahlström further teaches a second flow regulator (Fig. 1, a flow regulating means 75; Col. 8, Lines 14-15) for controlling an amount of ground material exiting the outlet chamber (Fahlström Annotated Fig. 2, the flow regulating means 75 
Regarding Claim 9, Roussel, as previously modified by Abonnenc and Schulte, discloses the continuous vacuum grinding system according to Claim 4.
Roussel, as previously modified by Abonnenc and Schulte, fails to explicitly disclose a flow regulator for controlling an amount of ground material exiting the outlet chamber, wherein the flow regulator is connected to the outlet flow valve so as to meter determined quantities of ground material.
However, Fahlström, in the art of grinding devices, teaches a grinding system (Fahlström Annotated Fig. 2, a primary mill 17; Col. 5, Line 9), comprising:
a grinding chamber (Fahlström Annotated Fig. 2, a grinding chamber GRIND; Col. 6, Lines 26-35);
an outlet chamber (Fahlström Annotated Fig. 2, an outlet chamber OUT; Col. 6, Lines 26-35), downstream of the grinding chamber (the outlet chamber OUT is downstream of the grinding chamber GRIND; see Fahlström Annotated Fig. 2); and
a flow regulator (Fig. 1, a flow regulating means 75; Col. 8, Lines 14-15) for controlling an amount of ground material exiting the outlet chamber, wherein the flow regulator is connected to an outlet flow valve so as to meter determined quantities of ground material (Fahlström Annotated Fig. 2, the flow regulating means 75 (not shown) actuates a valve means 51 to control an amount of feed material exiting the outlet chamber OUT to a 23; Col. 8, Lines 20-25).
The advantage of the flow regulating means is to safely maximize the power consumption of the mill (Fahlström; Col. 8, Lines 18-20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to add the flow regulating means, as taught by Fahlström, to the outlet chamber as disclosed by Roussel, as previously modified by Abonnenc and Schulte, to safely maximize the power consumption of the mill (Fahlström; Col. 8, Lines 18-20).
Response to Arguments
Applicant’s arguments, see Page 10, filed December 17, 2020, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2, 4-6, 11-14 & 17-18 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-2, 4-9 has been withdrawn.
Applicant's arguments, see Page 12, Para. 1, filed December 17, 2020, with respect to the rejections under 35 U.S.C. § 103 of Claims 1, 13 & 24-25 in view of Schulte have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the flow control devices 53 and 69 must remain open during the entire process, Examiner respectfully disagrees. Specifically, as stated above, the flow control device 69 is pressured at 4.6 mmHg —far below atmospheric pressure of 760 mmHg— and as a result, the flow control device 69 would need to be closed during use. Further, when the flow control device 69 is opened to atmosphere, the flow control device 53 must be closed to prevent the feed tank 47 from being at atmospheric pressure.
Applicant’s arguments, see Pages 10-13, filed December 17, 2020, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-2, 4-9, 11-14 & 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725